         Case 1:20-cv-10083-PGG Document 30 Filed 04/09/21 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

AMERICAN CIVIL LIBERTIES UNION,

                          Plaintiff,                                  ORDER
   -   against -
                                                                20 Civ. 10083 (PGG)
UNITED STATES DEPARTMENT OF
HOMELAND SECURITY; UNITED STATES
CUSTOMS AND BORDER PROTECTION; and
UNITED STATES IMMIGRATION AND
CUSTOMS ENFORCEMENT,

                          Defendants.


PAUL G. GARDEPHE, U.S.D.J.:

               Plaintiff American Civil Liberties Union (“ACLU”) filed a FOIA request seeking

records from the U.S. Department of Homeland Security (“DHS”), U.S. Customs and Border

Protection (“CBP”), and U.S. Immigration and Customs Enforcement (“ICE”) (collectively,

“Defendants”) regarding their purchase and use of cell phone location data.

               As discussed at yesterday’s conference, the Government will file a declaration

from ICE explaining its position that it cannot process and produce more than 500 pages of

responsive records per month. In addition, the Government will file a letter stating the estimated

volume of responsive records from DHS, DHS’s proposed rate of processing those records, and

whether the U.S. Coast Guard or Secret Service have records responsive to the ACLU’s request.

The Government will file any declarations and its letter stating Defendants’ position with respect

to any outstanding record search, processing and production issues by April 16, 2021.
       Case 1:20-cv-10083-PGG Document 30 Filed 04/09/21 Page 2 of 2




            The ACLU will file its response by April 23, 2021.

Dated: New York, New York
       April 9, 2021




                                            2
